DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 11-20 are directed to Group II non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 11-20.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art taken alone or in combination fails to teach or disclose a method of controlling a volumetric flow rate in a microfluidic particle sorting system, comprising: (a) passing a medium containing a plurality of particles through a primary channel at a selected volumetric flow rate to a sensor to sense at least a subset of the particles; (c) sorting the sensed subset of particles from the primary channel into the first secondary channel; and (d) reinjecting a medium devoid of particles from the second secondary channel into the primary channel, wherein the reinjection of the medium from the second secondary channel maintains the selected volumetric flow rate in the primary channel in combination with the entirety of elements of instant claim 1.  The examiner would like to note for clarity of record that the Y references on the search report were reviewed.  However as noted by the search report examiner, EP 3,318,328 A1 (‘328 hereinafter) fails to disclose passing the sensed particles to a first secondary channel.  In the words of the report examiner, the ‘328 document fails to disclose passing the medium containing the plurality of particles to a sensor to sense at least a subset of the particle before passing it to the first sorting junction.  The searcher then relies on the document US 6,432,630 to show that sensing can be done before splitting.  However the searcher fails to provide any motivation that would be required in US legal practice.  Further the examiner fails to find any motivation to combine the references in the manner claimed that would be obvious to one having ordinary skill in the art.  Lastly the examiner notes even if a motivation could be found, the two documents would fail to disclose reinjecting a medium devoid of particles from the secondary channel into the primary channel.  As the system of ‘328 reinjects fluid into a secondary channel not the primary channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael P LaPage/Primary Examiner, Art Unit 2886